Citation Nr: 0913517	
Decision Date: 04/10/09    Archive Date: 04/21/09	

DOCKET NO.  07-36 049	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether an overpayment of Montgomery GI Bill (MGIB) benefits 
in the amount of $671.88 was validly created.  



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from October 1988 to 
August 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that the Veteran had been overpaid MGIB 
benefits from a course of education.  The case is now ready 
for appellate review.  



FINDINGS OF FACT

1.  The Veteran was in a course of continuing education for 
which he had applied and received MGIB benefits with the 
Tarrant County College.  

2.  The Veteran certified his attendance at this college for 
the month of July 2007 on August 1, 2007, but it was 
determined that the Veteran only attended school through 
July 5, 2007, so the full monthly benefit for July of 
$806.25, reduced by $134.37 for school attendance from 1 to 5 
July 2007 was the only amount due the Veteran, and he was 
overpaid for July 2007 in the amount of $671.88.  



CONCLUSION OF LAW

The overpayment of Montgomery GI Bill (MGIB) benefits in the 
amount of $671.88 was validly created.  38 U.S.C.A. § 5112 
(West 2002); 38 C.F.R. § 21.7135 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) is inapplicable to cases of overpayments of VA 
benefits.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Nonetheless, the RO clearly informed the Veteran during the 
pendency of this appeal of how the overpayment at issue was 
created, and why he was responsible to repay it.  However, VA 
is not required to provide assistance to a claimant under 
VCAA if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(2) (West 2002).  

The general rules regarding the effective dates of reductions 
and discontinuances of VA benefits is found at 38 U.S.C.A. 
§ 5112.  The specific rules with respect to discontinuance of 
VA education benefits are provided at 38 C.F.R. § 21.7135.  
Therein, it is provided that if a Veteran, for reasons other 
than being called or ordered to active duty, withdrawals from 
a course, and there are no mitigating circumstances, VA will 
terminate or reduce educational assistance effective the 
first date of the term in which the withdrawal occurs.  
38 U.S.C.A. § 21.7135(e).  It is certainly clear from a 
review of the regulations regarding effective dates of 
reductions and discontinuances, that a Veteran will not 
receive education benefits during a period that he is not 
receiving education for which these benefits are paid.  

Analysis: In August 2007, the RO notified the Veteran that 
his educational assistance had been terminated effective from 
6 July 2007, based upon notice from the Veteran's college's 
certifying official that the Veteran's school term ended 
earlier than anticipated.  He was notified that VA was 
required by law to terminate benefits at the time the school 
term ended.  He had been paid the going rate for a full month 
of benefits for July 2007, but benefits were only payable 
through 5 July 2007.  Accordingly, he was required to repay 
the overpayment balance of $671.88.  

The Veteran disagreed with this action the same month, and 
wrote that he had done his best to work with the school to 
ensure that all entries into the computer data base were 
accurate.  In his substantive appeal, the Veteran again wrote 
that he had done his best to make all required entries for 
continuing VA education benefits.  He wrote that he did not 
feel it was fair to be held accountable for a banking error 
by VA.  

In the September 2007 Statement of the Case, the RO explained 
that the Veteran had been undergoing a course of education 
for which he was receiving MGIB benefits commencing in 2006.  
The RO wrote that the Veteran's college submitted a change in 
his enrollment status in late July 2007, reporting that the 
Veteran terminated before the beginning of Summer II.  VA 
therefore stopped the claimant's MGIB benefits at the end of 
the previous term attended.  

However, the Veteran subsequently certified his attendance 
for the full month of July on 1 August 2007.  Based on this 
certification, the Veteran was then paid benefits for the 
full month of July 2007 in the amount of $806.25.  Because 
the school term ended on 5 July 2007, however, the Veteran 
was only entitled to a partial payment for those first five 
days of $134.37.  The remaining balance of $671.88 paid to 
him for the remainder of July 2007 was not payable, because 
the Veteran was not attending school during this period as 
required by all of the governing laws and regulations with 
respect to payment of educational benefits, including 
Montgomery GI Bill benefits.  The overpayment of $671.88 was 
validly created.  

Although the Veteran has referred to this as a banking error 
on VA's part, the Board does not find that the overpayment at 
issue in this case was created as a result of a banking 
error.  It is clear that the cutting of the school term at 
issue in this appeal may have been unexpected by either the 
Veteran, the college, or VA.  Nonetheless, a Veteran may not 
be paid VA education benefits when he is not attending 
school.  

The Veteran has not presented any evidence or argument 
showing that the overpayment at issue in this appeal was 
improperly computed in terms of its amount, or was invalidly 
created based upon a misapplication of the governing laws and 
regulations to the known and undisputed facts.  This 
overpayment has not been characterized by the RO as one 
obtained through any intentional misconduct or 
misrepresentation on the Veteran's part and, the Veteran was 
informed at the time he was notified of this overpayment that 
effective from the date of the termination at issue in this 
appeal, he had a remaining entitlement of 31 months and 1 
days education benefits, if used before his delimiting date 
of 2 August 2007.  


ORDER

The overpayment of Montgomery GI Bill (MGIB) benefits in the 
amount of $671.88 was validly created.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


